IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50467
                         Summary Calendar



JOSE LOPEZ QUINTERO,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-01-CV-250-OG
                        --------------------
                          November 28, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Lopez Quintero, federal prisoner # 42177-080, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition.

Quintero argues that because this court previously denied him

permission to file a successive 28 U.S.C. § 2255 motion, another

motion under that section would be “inadequate or ineffective” to

test the legality of his detention.

     We find that this court lacks jurisdiction to consider

Quintero’s appeal because the district court lacked jurisdiction

to consider his petition.   A 28 U.S.C. § 2241 petition must be


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50467
                               -2-

filed in the district wherein the petitioner is incarcerated; any

other district lacks jurisdiction to entertain the petition.      See

Lee v. Wetzel, 244 F.3d 370, 373 (5th Cir. 2001).    Quintero’s

petition was filed in the Western District of Texas, but he was

incarcerated at a facility in the Eastern District of Texas.

     Therefore, we DISMISS Quintero’s appeal for lack of

jurisdiction and DENY permission to proceed IFP.    Quintero is

also WARNED that the submission of further frivolous pleadings,

to this or any other court subject to this court’s jurisdiction,

may subject him to sanctions.